The opinion of the court was delivered by
Ross, J.
The only exception urged by the defendant, is the one taken to the refusal of the court to admit in evidence the book produced by the witness, Amos W. Eddy. The defendant had shown that J. W. Dow had been overseer „of the poor of Walden, and offered to show that the book presented was the *13book kept by the town as its book of expenditures for the support of the poor, required to be kept by the statute ; that in it there was a charge, or entry, of an expenditure, under the date of 1858, in the handwriting of said Dow, which purported to ha,ve been made for the pauper in question ; and that Dow was, at the time of the trial, out of the state. In the absence of any testimony that the assistance was rendered, the court excluded the book as evidence. This evidence was not admissible on any principle decided, or held, in Derby v. Salem, 30 Vt. 722, or in Cavendish v. Troy, 41 Vt. 99. In those cases it was held that entries of dealings with the pauper, made at the time of the occurrence of the transactions recorded, by a person not a party to, or interested in, the event of the suit, were — it being shown that the person making the entries had deceased — admissible, in connection with other testimony, to show where the pauper was residing at the time the transactions occurred. In the case at bar, the entry was made by the then acting overseer of the poor of the defendant, the agent of the defendant, and was offered in favor of the defendant. Generally, a party cannot make evidence in its own favor. If this was a private entry, made by the overseer for his own convenience, or for the convenience of the town, it was properly excluded. By §33, ch. 20, Gen. Sts., it is provided: “ The overseers shall, annually, within fifteen days after the termination of their respective offices, exhibit to their successors in office a particular and true account of all the moneys by them respectively received and expended for the use of the poor; and from whom, to whom, and for what uses and purposes, together with an account of the earnings of the poor persons. ” * * * “ And the said overseers so going out of office, shall, at the time of presenting their accounts for adjustment, deliver to their successors in office all books and papers relating to the poor.” We think, by this statute, it is made a part of the official duty of the overseer of the poor, to keep a particular and true account of all his expenditures for the poor, therein designating the particular poor person for whom each item of expenditure ■ is made, not only for his own convenience and that of the other officers of the town in making settlements with him, but also, that *14it may, at all times, be known to whom aid is granted by each town, and the extent of such aid. An entry of this character, which must be presumed to have been made at the time of the ■ transaction recorded, by one who must have had competent knowledge of the fact, and on whom the statute has imposed 'the duty to make the entry truly and according to the fact, is admissible as original evidence. 1 Greenl. Ev. § 115. It may be used as well against as for the town in whose behalf it was made. It may not be conclusive of the fact recorded. It may be impeached, or shown to be erroneous, like any other evidence ; but it is admissible as having a tendency to establish the fact as recorded. We think the court erroneously excluded the evidence offered.
Judgment reversed, and cause remanded.